Appellant has filed a motion in which he states that the failure to have the trial judge approve his appeal bond was by inadvertence, and not because the judge refused to approve the same, and requests this court to return the bond for correction, and to reinstate the appeal. The motion proceeds upon the assumption that the original bond is upon file in this court. It is not now so on file, nor ever has been. We only know the provisions of the bond from the copy we find in the record. It always has been, or should be, on file in the lower court. Upon the order of dismissal appellant should have taken steps to file a new bond, or have corrected and refiled the original bond, and produced a proper record before this court showing that this had been done, in which event we would have been authorized to grant a rehearing and reinstate the appeal. As it is no option is left us but to overrule the motion.
Overruled.